IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
               IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                 )
                                   )
                                   )
     v.                            )     ID. No. 1312014951
                                   )
                                   )
JEROME MADISON                     )

                         Submitted: February 3, 2015
                          Decided: March 10, 2015

                          OPINION AND ORDER

              Upon Defendant Jerome Madison’s Rule 47 Motion,
                           GRANTED, in part.

            Upon Defendant Jerome Madison’s Motion for Recusal,
   Motion for Removal of Counsel, and Motion to Vacate Judgment/Motion for
                            Judgment of Acquittal
                                  DENIED.

Karin M. Volker, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, for the State of Delaware.

James A. Natalie, Jr., Esquire, Woloshin, Lynch, Natalie & Gagne, P.A.,
Wilmington, Delaware, for Defendant Jerome Madison.

Jerome Madison, II, Howard R. Young Correctional Institution, Wilmington,
Delaware.

WALLACE, J.
I.     INTRODUCTION

       On October 1, 2014, this Court found Defendant Jerome Madison guilty of

eleven charges. Mr. Madison and his counsel, James A. Natalie, Jr., Esquire, have

had a difficult relationship since prior to trial. Mr. Natalie’s pre-trial and post-trial

motions to withdraw as counsel were denied, as was Mr. Madison’s mid-trial

request to terminate Mr. Natalie’s representation. Mr. Madison now brings yet

another motion to dismiss his counsel. In addition, Mr. Madison seeks my recusal

from the case and claims that my previous supervisory relationship with the

Deputy Attorney General assigned to this case is grounds to vacate the judgment or

for judgment of acquittal. Mr. Madison’s most recent application is a Rule 471

motion to participate in his defense. Mr. Madison’s Rule 47 request is GRANTED

only to the limited extent that it permits the Court to address the removal of

counsel and recusal issues that permeate his post-trial complaints. All of Mr.

Madison’s motions raising those claims are DENIED for the reasons set forth

below.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       Mr. Madison was arrested on December 24, 2013, and later charged with:

three counts of Rape in the First Degree, two counts of Kidnapping in the Second

1
        Del. Super. Ct. Crim. R. 47 (“The court will not consider pro se applications by
defendants who are represented by counsel unless the defendant has been granted permission to
participate with counsel in the defense.”).

                                             2
Degree, Home Invasion, Possession of a Deadly Weapon During the Commission

of a Felony (“PDWDCF”), two counts of Assault in the Second Degree, and two

counts of Terroristic Threatening. The Public Defender represented Mr. Madison

at his January 10, 2014 preliminary hearing and February 18, 2014 arraignment.

      Mr. Madison then retained Mr. Natalie to represent him, and Mr. Natalie

entered his appearance on March 21, 2014. Mr. Natalie represented Mr. Madison

at his March 24, 2014 and June 16, 2014 case reviews.

      Mr. Madison’s case was first assigned to a different judge on April 21,

2014. 2 And his trial was initially scheduled for June 24, 2014. At Mr. Madison’s

June 16, 2014 final case review, Mr. Natalie mentioned a potential mental illness

defense and a suppression motion. Counsel was given a week to file any pre-trial

motions.

      On June 23, 2014, at Mr. Madison’s insistence, Mr. Natalie requested a

continuance and filed four motions: 1) a motion for reduction of bail; 2) a motion

to suppress; 3) a motion for a full psychological examination; and 4) a motion to

withdraw as counsel. 3 The motions were not docketed until June 24, just before

trial was scheduled to start. The then-assigned judge denied all four motions in a


2
       See Order of Assignment of Case, State v. Jerome Madison, ID. No. 1312014951 (Del.
Super. Ct. Apr. 15, 2014) (D.I. 9).
3
       See Continuance Request Form, State v. Jerome Madison, ID. No. 1312014951 (Del.
Super. Ct. June 23, 2014) (D.I. 22).

                                           3
June 27, 2014 order. That order briefly addressed the merits of Mr. Natalie’s

request to withdraw as counsel, noting that the judge appreciated that Mr. Natalie

had “not been paid recently,” and that Mr. Madison had “become obstreperous”

and possibly intended to testify untruthfully. 4 But the motion was denied because

“[d]ifficult and dishonest clients are nothing new to seasoned defense attorneys.” 5

       The Court held a status hearing on July 1, 2014 for an “airing of

grievances,”6 at which the Court further addressed the four motions. At that

hearing, Mr. Madison expressed that he was “not 100 hundred percent

comfortable” with Mr. Natalie continuing to represent him, but that he did not want

to represent himself. Mr. Madison ultimately decided that he wanted Mr. Natalie

to represent him at trial.

      This judge was assigned on September 23, 2014, when the assigned judge

became unavailable to preside over Mr. Madison’s trial. On that date, the Court

informed Mr. Madison wished to waive his right to a jury trial and proceed with a

bench trial. Mr. Madison engaged in the required colloquy, and the Court found

that each party voluntarily waived its jury trial right, both verbally and in writing. 7

4
       State v. Madison, 2014 WL 3706308, at *2 (Del. Super. Ct. June 27, 2014).
5
       Id.
6
       Id.
7
       See Stipulation of Waiver of Jury, State v. Jerome Madison, ID. No. 1312014951 (Del.
Super. Ct. Sept. 23, 2014) (D.I. 41). See also Del. Super. Ct. Crim. R. 23(a).

                                              4
      Trial began on began on September 24, 2014. After the prosecution had

already presented four witnesses, Mr. Madison informed the Court that he no

longer wished to be represented by Mr. Natalie and was interested in any then-

available plea agreement the State would offer. Because Mr. Madison stated he

had no substitute counsel and was not prepared to go forward by himself, his mid-

trial request to terminate Mr. Natalie’s representation was denied. The Court then

took a recess to allow the parties to engage in plea negotiations. When trial

resumed, Mr. Natalie had obtained for Mr. Madison a revised plea offer. 8

      During the ensuing plea colloquy, Mr. Madison told the Court that he could

not admit guilt to the rape allegations, although he did after some encouragement

from Mr. Natalie. He was then queried on his plea to the home invasion count.

Again, Mr. Madison resisted answering. He then said that his lawyer advised him

as to a different charge. Without question – when accounting for the answers he

would give, his complaints of insufficient counsel, and his demeanor throughout

the attempted plea process – Mr. Madison was not knowingly, intelligently, and

voluntarily accepting the charges in the plea agreement and relinquishing his right

to trial. The Court, therefore, could not accept the plea agreement and the trial

proceedings resumed.



8
      See Ct. Trial Ex. No. 1.

                                        5
        Trial concluded the next day, September 25, 2014. And the Court recessed

for several days to consider the evidence and deliberate on its verdict. On October

1, 2015, based on careful consideration of all the parties’ evidence and witnesses,

and the applicable law, the Court found Mr. Madison guilty of eleven crimes

beyond a reasonable doubt: Rape First Degree, Attempted Rape First Degree,

Unlawful Sexual Contact in the First Degree, Home Invasion, PDWDCF, two

counts of Kidnapping First Degree, Assault Third Degree, Assault Second Degree,

and two counts of Terroristic Threatening.              Mr. Madison is scheduled to be

sentenced on March 13, 2015.

        After the trial, Mr. Madison continued to correspond with Mr. Natalie,

demanding that he file several motions, including a motion to set aside the verdict,

a motion to vacate the judgment or for judgment of acquittal, and a motion for Mr.

Natalie to withdraw as counsel. 9              Mr. Madison’s correspondence contains

allegations of, inter alia, an appearance of impropriety based on my years-ago

supervision of the trial prosecutrix, and Mr. Natalie’s alleged ineffective assistance

at trial.

        On October 21, 2014, Mr. Natalie filed his second motion to withdraw as

counsel, citing the above correspondence. At a November 5, 2014 hearing, the

Court denied Mr. Natalie’s motion, without prejudice; Mr. Natalie could withdraw

9
        See D.I. # 46, State v. Madison, I.D. No. 1312014951 (Del. Super. Ct. Oct. 15, 2014).

                                                6
as counsel if, and only if, Mr. Madison secured substitute counsel who was

prepared to take over representation before, and without causing further delay of,

sentencing.10

         Since that motion, Mr. Madison has docketed a number of pro se filings. On

November 13, 2014 he docketed a motion to recuse me as judge, and a motion to

dismiss Mr. Natalie as counsel.11 Mr. Madison also wrote to the Court in January

2015, where he mentioned having submitted the recusal motion and the motion to

remove counsel; he also mentioned applications – a Rule 47 motion and a motion

to vacate judgment/motion for judgment of acquittal – that he had not yet made.12

On February 3, 2015, Mr. Madison docketed a motion to vacate judgment/motion

for judgment of acquittal and a Rule 47 motion to participate in his defense.13 Mr.

Madison’s sole argument in his motion to vacate judgment/motion for judgment of

acquittal is that this judge should have recused himself from the trial.




10
      See Order Denying Counsel’s Motion to Withdraw, State v. Jerome Madison, ID. No.
1312014951 (Del. Super. Ct. Nov. 5, 2014) (D.I. 47).
11
         See D.I. # 48 and # 49, State v. Madison, I.D. No. 1312014951 (Del. Super. Ct. Nov. 13,
2014).
12
         See D.I. # 53, State v. Madison, I.D. No. 1312014951 (Del. Super. Ct. Jan. 29, 2014).
13
         See D.I. # 54 and # 55, State v. Madison, I.D. No. 1312014951 (Del. Super. Ct. Feb. 3,
2015).

                                                 7
III.   DISCUSSION

       Mr. Madison’s recent motion to participate and his numerous and repetitive

post-trial entreaties devolve to two core grievances: 1) that I should have recused

myself from his trial; and 2) that Mr. Natalie should be dismissed as counsel. The

Court will address Mr. Madison’s Rule 47 motion first.

       Mr. Madison asks this Court to allow him to participate with Mr. Natalie in

his defense until Mr. Natalie is permitted to withdraw.                 The Court may not

consider a represented defendant’s pro se motions unless the defendant is granted

permission to participate with counsel in his defense under Superior Court

Criminal Rule 47.14 This Court has, however, considered pro se filings under Rule

47 in rare and particular circumstances. 15 Here, given the procedural posture of

this case and the issues involved – this judge’s and Mr. Natalie’s continued




14
        Del. Super. Ct. Crim. R. 47; In re Johnson, 2013 WL 2405293, at *1 n.2 (Del. May 30,
2013) (Superior Court may not consider represented defendant’s pro se motions unless defendant
is granted permission to participate with counsel in his defense). Because of possible confusion
or delay, defendants should be permitted to act as co-counsel only in exceptional situations. See
Briscoe v. State, 606 A.2d 103, 107 n.1 (Del. 1992) (citing United States v. Williams, 534 F.2d
119, 123 (8th Cir. 1976)). Defendants who are not permitted to act as co-counsel must decide to
continue with his or her current counsel or proceed pro se. See id. at 107. Mr. Madison has
never wanted to do the latter.
15
       See State v. Lewis, 2014 WL 3706551, at *1 (Del. Super. Ct. June 17, 2014)
(acknowledging represented defendant’s pro se motions were filed out of order but addressing
them because they “bear mention”); State v. Stallings, 2014 WL 4948261, at *1 (Del. Super. Ct.
Aug. 25, 2014) (addressing pro se filings where “submissions suggest it is better not to ignore
[defendant’s] DIY filing”).

                                               8
participation – the Court grants Mr. Madison’s Rule 47 motion only so as to allow

the Court to resolve his judicial recusal and removal-of-counsel claims.

           A. Recusal Based Solely on a Previous Supervisory Relationship Is
              Unwarranted.

       Mr. Madison contends I should recuse myself because I supervised the trial

prosecutrix at some point during my time with the Delaware Department of Justice

(“DelDOJ”) before coming to the Court in January of 2013. 16 Citing only a

provision of the judicial conduct code, he claims this past professional relationship

raises an appearance of impropriety.

       Rule 2.11 of the Delaware Judges’ Code of Judicial Conduct describes the

circumstances in which a judge must recuse him- or herself from trial. 17 Judges

may not preside over matters involving a law firm or lawyer acting as counsel

where the judge was associated in the practice of law within the preceding year. 18

The Rule also includes broad “catchall” language requiring a judge to disqualify

16
        I practiced in the DelDOJ for nearly twenty-four years. Specific to this claim, I was the
State’s Chief of Appeals from 2008 to 2013, was Chief Prosecutor for New Castle County from
2005 to 2008, and served in various supervisory and “line prosecutor” roles from 1989 to 2005.
17
       See generally DEL. JUDGES’ CODE OF JUDICIAL CONDUCT CANON 2, Rule 2.11 (listing
circumstances in which a judge “should” disqualify himself or herself from a proceeding).
18
        Id. at 2.11(A)(4)(a) (“A judge should disqualify himself or herself in a proceeding in
which the judge’s impartiality might reasonably be questioned, including but not limited to
instances where . . . the judge was associated in the practice of law within the preceding year
with a law firm or lawyer acting as counsel in the proceeding.”). By long custom, this Court has
analogized the DelDOJ to a “law firm.” And so for one year after assuming the bench, I presided
over absolutely no criminal matters that came before the Superior Court; nor did I preside over
any civil actions in which the State was a party.

                                               9
himself or herself in any proceeding in which “the judge’s impartiality might

reasonably be questioned.” 19

       A judge considering whether his or her impartiality could reasonably be

questioned must apply the Los v. Los two-step analysis:

               First, he must, as a matter of subjective belief, be
               satisfied that he can proceed to hear the cause free of bias
               or prejudice concerning that party. Second, even if the
               judge believes that he has no bias, situations may arise
               where, actual bias aside, there is the appearance of bias
               sufficient to cause doubt as to the judge’s partiality. 20

The judge must also consider the “duty to sit” 21 and disqualify himself or herself

only if genuinely convinced of the need for recusal. 22




19
       Id. at 2.11(A).
20
       Los v. Los, 595 A.2d 381, 384-85 (Del. 1991) (promulgating two-step analysis to
determine if a personal bias or prejudice requires judicial recusal); see Butler v. State, 95 A.3d
21, 40 (Del. 2014) (judge is required to undertake Los two-part test when addressing a claim of
personal bias or prejudice). See also State v. Wright, 2014 WL 7465795, at *3 (Del. Super. Ct.
Dec. 16, 2014) (extending Los test to the general catchall provision in Rule 2.11).
21
        State v. Desmond, 2011 WL 91984, at *8-12 (Del. Super. Ct. Jan. 5, 2011) (describing
history of “duty to sit” doctrine in Delaware).
22
        Id. at *12 (“Delaware’s approach reflects an obvious tenet: that there is a duty incumbent
on judges ‘not to unreasonably burden fellow judges by recusing in response to a weak argument
for disqualification.’”); see Edelstein v. Goldstein, 2011 WL 2791270, at *3 (Del. Super. Ct. July
13, 2011) (discussing judges’ duties to decide and to sit); see also Reeder v. Delaware Dept. of
Ins., 2006 WL 510067, at *17 (Del. Ch. Feb. 24, 2006) (“The [Delaware] Supreme Court also
has noted that there is a compelling policy reason for a judge not to disqualify himself or herself
unnecessarily, and in the absence of genuine bias, a litigant should not be permitted to ‘judge
shop.’ . . . [I]t is also recognized that judges who too lightly recuse shirk their official
responsibilities, imposing unreasonable demands on their colleagues to do their work and risking
the untimely processing of cases.”).

                                               10
       First, after a careful examination of the record, I am satisfied, as a matter of

subjective belief, that I could and did proceed to hear this matter free of bias or

prejudice concerning Mr. Madison.              Prior to my assignment of this trial in

September 2014, I was wholly unfamiliar with Mr. Madison, the other parties, and

the allegations involved here. And, for the reasons explained below, under these

circumstances no objective observer would entertain reasonable questions about

my impartiality. 23

       Absent involvement or a direct supervisory role in the instant proceedings,

there is no per se rule requiring disqualification in a case where a judge’s former

subordinate appears as counsel.24           As one court noted, “it is unreasonable to

question the impartiality of a judge simply because many years ago he was a

colleague and supervisor to an attorney who is presently involved in the litigation

before him.” 25 A judge who formerly served as a prosecutor may preside “over


23
      See generally RICHARD E. FLAMM, JUDICIAL DISQUALIFICATIONS: RECUSAL                    AND
DISQUALIFICATIONS OF JUDGES § 8.9 at 225-29 (2d ed. 2007).
24
        See United States v. Di Pasquale, 864 F.2d 271, 279 (3d Cir. 1988) (judge is not required
to recuse himself or herself from cases tried by U.S. Attorney’s Office if not previously involved
in case while employed with office). Cf. Edelstein, 2011 WL 2791270, at *4 (judge should have
disqualified herself because the judge “served in governmental employment (as a Supervisor of
the Chief Deputy) that arguably directly concerned the proceedings and which appear to be the
source of Defendant’s (unpaid) legal fees” – and so, an objective observer might question the
judge’s impartiality).
25
       Cherokee Nation of Okla. v. U.S., 26 Cl. Ct. 215, 219 (1992); see also United States v.
Occhipinti, 851 F. Supp. 523, 527 (S.D.N.Y. 1993) (finding that judge is not required to
disqualify him or herself if former law clerk appears before the court).

                                               11
cases involving former colleagues who are still prosecutors, provided [the judge]

had no involvement in the cases while [he or she] was a prosecutor.” 26 The

appearance of a judge’s former law firm associate or colleague does not

automatically raise an inference of partiality, 27 nor does the appearance of a

judge’s former subordinate or colleague in a government law office. 28

       Viewing the circumstances as a reasonable person with knowledge of all

salient facts would, I find there is no objective appearance of partiality here.29

Applying the strictest possible interpretation of Delaware’s Rule 2.11, I did not

preside over any matters in which the State of Delaware was a party (and,

therefore, the DelDOJ was counsel) for one year after coming to the bench. Now
26
        United States v. Oluwafemi, 883 F. Supp. 885, 892-93 (E.D.N.Y. 1995) (applying the
ABA Code of Judicial Conduct and noting the commentary to the rule does not consider
government attorneys “associated” in the same manner as lawyers in a firm). Delaware’s Code
of Judicial Conduct has not adopted this comment, however. See DEL. JUDGES’ CODE OF
JUDICIAL CONDUCT CANON 2, Rule 2.11(A)(4)(a). Thus, there is this Court’s tradition of a one-
year recusal period. See supra note 11.
27
        See United States v. Tanner, 24 F.3d 252 (9th Cir. 1994), as amended on denial of reh'g
(Aug. 8, 1994) (finding “the mere fact of a prior supervisory relationship does not disqualify a
judge from presiding over a case in which a former employee is an attorney”); Smith v. Pepsico,
Inc., 434 F. Supp. 524, 525 (S.D. Fla. 1977) (where trial judge was former law partner of a firm
appearing before court, recusal not required). Cf. United States v. Tompkins, 2014 WL 4802867,
at *2 (A.F. Ct. Crim. App. Aug. 18, 2014) (opinion of court on reconsideration) (military judge
was not required to recuse himself based on prior supervisory relationship with the detailed trial
counsel); United States v. Davis, 20 M.J. 61, 64 (C.M.A. 1985) (no partiality in military court
context where defense counsel was investigating officer’s subordinate).
28
        See also State v. Small, 693 So. 2d 180 (La. Ct. App. 1997) (“The coincidental presence
of a judge on the criminal bench with a former co-worker as the prosecuting attorney is, without
more, insufficient to require the judge’s recusal.”).
29
      Compare Fritzinger v. State, 10 A.3d 603, 613 (Del. 2010); Edelstein, 2011 WL
2791270, at *3.

                                               12
that that year has passed, there is no presumptive conflict with any prosecuting

attorney appearing before me.

      Moreover, because the crimes alleged here did not occur until December

2013, I was not, and could not possibly have been, involved in this case in any way

prior to coming to the bench – either directly or in a supervisory capacity.

Although I did, at one time, supervise the trial prosecutrix – from 2000 to 2005 as

her direct supervisor and from 2005 to 2008 more indirectly as Chief Prosecutor of

New Castle County – we did not and could not have worked together on Mr.

Madison’s case. The events giving rise to his charges took place almost a year

after I took the bench. Having no subjective belief of bias, and given the lack of an

objective appearance of partiality, I find that I need not recuse myself from Mr.

Madison’s case solely because I once supervised the prosecutrix in his case.

      Mr. Madison’s motion to recuse me, and his motion to vacate the judgment

or for judgment of acquittal (which is based on the allegation that I should have

recused myself) are therefore DENIED.

         B. Mr. Natalie Will Not Be Removed as Counsel Without Proper
            Substitution of Counsel at an Appropriate Point in the
            Proceedings.

      The disquiet between Mr. Madison and Mr. Natalie began well prior to

trial’s start in September, 2014. Mr. Natalie attempted to withdraw as counsel




                                         13
earlier on, which the then-assigned judge denied in his June 27, 2014 ruling 30 and

expounded upon at the “grievance” hearing on July 1, 2014. One day into trial,

Mr. Madison attempted to have Mr. Natalie cease representing him. The Court

denied that request, given its disruptive nature and because Mr. Madison stated he

was unprepared to proceed with the trial pro se. Mr. Natalie then filed a post-trial

motion to withdraw as counsel, which the Court denied for the same reasons. The

Court noted then that Mr. Madison could proceed either with Mr. Natalie or pro se,

unless Mr. Madison secured substitute counsel.               With no substitute counsel

proffered at any point, Mr. Madison now seeks, once again, to dismiss Mr. Natalie

as his counsel prior to his sentencing.

       As this Court has previously ruled both during trial and upon Mr. Natalie’s

post-trial motion to withdraw, Mr. Madison may either discharge his counsel and

proceed pro se or continue with substitute counsel. As Mr. Madison has made it

clear at all relevant times that he does not wish to proceed pro se, his options have

been to go forward to sentencing with Mr. Natalie or to obtain substitute counsel

prepared to proceed in a timely manner on his behalf.31 No such substitute counsel

has ever been secured, however.



30
       State v. Madison, 2014 WL 3706308, at *2 (Del. Super. Ct. June 27, 2014).
31
       See Carletti v. State, 2008 WL 5077746, at *5-6 (Del. Dec. 3, 2008) (other interests may
outweigh defendant’s request for delay or disruption to obtain new counsel of his choosing).

                                              14
        Additionally, to reach the opposite conclusion and grant Mr. Madison’s

removal of counsel motion either at trial or now would be to undermine the

reasoned decision made by a previous judge in this case. A successor judge

overruling a decision of a predecessor judge of the same Court is strongly

disfavored. 32 Such a situation is guided by the doctrine of the law of the case so as

to promote “fundamental fairness and . . . judicial efficiency.” 33 Unless there are

demonstrated changed or extraordinary circumstances warranting a reconsideration

of a decision that was clearly wrong,34 the Court will not revisit a prior ruling.

This ensures that the parties are not “entrapped by varying philosophies of

different judges of the same Court in the case.” 35



32
         Frank G.W. v. Carol M.W., 457 A.2d 715, 718 (Del. 1983) (“[W]e want to emphasize
that we take a dim view of a successor judge in a single case overruling a decision of his
predecessor.”). It is well-settled that once a decision is rendered by the same court that decision
should stand. May v. Bigmar, Inc. 838 A.2d 285, n.8 (Del. Ch. 2003) (“The ‘law of the case’
doctrine requires that issues already decided by the same court should be adopted without
relitigation, and once a matter has been addressed in a procedurally appropriate way by a court, it
is generally held to be the law of that case and will not be disturbed by that court unless
compelling reason to do so appears.”) (citation omitted) (internal quotation marks omitted).
33
        Zirn v. VLI Corp., 1994 WL 548938, at *2 (Del. Ch. Sept. 23, 1994); Frank G.W., 457
A.2d at 719 (“Considerations of courtesy and comity are particularly relevant in Delaware where
it is not unusual for our Superior Court to have various judges involved at different stages of
protracted cases.”).
34
       Gannett Co., Inc. v. Kanaga, 750 A.2d 1174, 1181 (Del. 2000) (emphasis in original);
Frank G.W., 457 A.2d at 719 (citing Wilmington Med. Ctr., Inc. v. Coleman, 298 A.2d 320, 322
(Del. Super. Ct. 1972)) (a successor judge should only depart from the general rule “in
extraordinary circumstances”).
35
       Frank G.W., 457 A.2d at 719.

                                               15
        The originally assigned judge found no merit to Mr. Natalie’s first motion to

withdraw as counsel, and no changed or extraordinary circumstances have arisen

since that warrant a change in that ruling. While the relationship between client

and counsel here may have been strained – in part, due to the blunt advice

grounded in reality that Mr. Natalie had to deliver, but that Mr. Madison did not

want to hear – there is no evidence that Mr. Natalie failed to put forth the efforts

expected of effective counsel. “While a defendant has a right to counsel, he does

not have a right to counsel who will not disagree with him about how best to

proceed with his case.” 36 That is all that we have now, and have always had in this

case.

        There are, therefore, no extraordinary circumstances present to either allow

or require Mr. Natalie’s withdrawal as counsel now. Mr. Natalie may, under this

and our Supreme Courts’ normal procedures, seek substitution after sentencing and

discharge of his duties under Supreme Court Rule 26. 37 Mr. Madison’s motion to

dismiss Mr. Natalie as counsel now, however, is presently DENIED.



36
       Bultron v. State, 897 A.2d 758, 763 (Del. 2006). See also Morris v. Slappy, 461 U.S. 1,
3-4 (1983)(citations omitted) (The United States Supreme Court in describing the Sixth
Amendment right to counsel has held that it does not guarantee “a right to counsel with whom
the accused has a ‘meaningful attorney-client relationship.’”).
37
        See generally, Del. Super. Ct. Crim. R. 44 (defendant to be represented from initial
appearance through appeal); Del. Supr. Ct. Crim. R. 26(a) (trial counsel has continuing
obligation through docketing of direct appeal).

                                             16
IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS, in part, Mr. Madison the

limited permission to participate in his defense under Rule 47 so that his recusal

and removal arguments may be considered. Mr. Madison’s recusal motion (and

motion to vacate the judgment/motion for judgment of acquittal which is grounded

on the same basis) is DENIED. The bare assertion that I once supervised his trial

prosecutrix at the DelDOJ – which has no relation to Mr. Madison or his case – is

no ground for recusal.     Finally, Mr. Madison’s motion to dismiss counsel is

DENIED as he is unprepared to proceed pro se and has no substitute counsel.

      IT IS SO ORDERED.



                                     /s/ Paul R. Wallace
                                     PAUL R. WALLACE, JUDGE

Original to Prothonotary




                                       17